Citation Nr: 1816583	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  11-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the character of the appellant's discharge from his period of service dating from August 1993 to February 2008 is a bar to VA benefits.

2.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.

3.  Entitlement to service connection for body pain, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for a ganglion cyst.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for disabilities of the bilateral feet, including pes planus and plantar fasciitis.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for dermatitis/eczema.

9.  Entitlement to service connection for skin tags.

10.  Entitlement to service connection for alopecia.

11.  Entitlement to service connection for a right knee disability.

12.  Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney-at-law


ATTORNEY FOR THE BOARD

K. .K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1993 and from August 1993 to February 2008.  Only the Veteran's first period of active duty service is currently recognized by VA as honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated February 2012, December 2013, and October 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A February 2018 statement of the case addressed the Veteran's claims of entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  To the Board's knowledge, the Veteran has not yet perfected an appeal as to those claims.  As such, the matters are not currently on appeal and will be discussed no further herein.

The issue of entitlement to a higher initial rating for service-connected allergic rhinitis will be adjudicated herein.  However, the other claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

From the date of service connection, the Veteran's service-connected allergic rhinitis has been manifested by allergy symptoms including nasal congestion, watery eyes, sneezing, excess of nasal mucous and itchy nose.


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2017).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

The Veteran's allergic rhinitis is rated under DC 6522 (allergic or vasomotor rhinitis).  Under this diagnostic code, a 10 percent rating is warranted for rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side; a 30 percent rating is warranted for rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522.

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In a February 2012 rating decision, the Veteran was service connected for allergic rhinitis, effective from February 26, 2008.  He disagreed with the assigned rating and this appeal followed.

VA treatment records dated in November 2009 documented the Veteran's report of seasonal allergies.  He was afforded a VA general examination in April 2010 at which time the Veteran described daily nasal congestion, which is treated with over-the-counter Afirin.  He also reported the use of Flunisolide inhaler and Diphenhydramine to treat his allergy symptoms.  Upon physical examination, the examiner confirmed a diagnosis of allergic rhinitis manifested by nasal congestion.  He indicated that the Veteran did not have any episodes of sinusitis in the past twelve months.  There was no obstruction of the nasal passages and no evidence of polyps.  Turbinate and septum were normal.  The Veteran's sinuses were normal.  The examiner indicated that the Veteran's allergic rhinitis has no impact on his daily activities.

The Veteran was afforded a separate VA examination as to his allergic rhinitis in April 2010, at which time the examiner noted the Veteran's description of daily nasal congestion and seasonal allergies.  The examiner indicated that the Veteran's current rhinitis symptoms are nasal congestion, excess of nasal mucous, itchy nose, watery eyes, and sneezing.  There was no evidence of polyps or nasal obstruction.  The Veteran did not exhibit septal deviation.  The examiner indicated that the Veteran's rhinitis has no occupational effects.
VA treatment records dated in September 2012 documented the Veteran's report of on-going seasonal allergies.  His treatment provider indicated that his seasonal allergies were stable.  Similarly, VA treatment records dated in April 2015 confirmed that the Veteran's seasonal allergies were stable.

After a review of the evidence of record the Board finds that, the Veteran's allergic rhinitis did not more nearly approximate a compensable rating at any time from the date of service connection.  The Board recognizes that the Veteran was last afforded a VA examination as to his service-connected allergic rhinitis in April 2010.  However, neither the Veteran nor his attorney has asserted that the rhinitis symptoms have worsened since the April 2010 examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  Moreover, the medical evidence of record consistently showed that the Veteran's allergic rhinitis has routinely been stable and did not manifest in nasal obstruction or nasal polyps.

A compensable rating under DC 6522 requires greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side or nasal polys.  See 38 C.F.R. § 4.97.  While nasal congestion is noted, it is not shown to approximate sufficient obstruction in one or both nasal passage as to warrant a compensable rating under this diagnostic code.

The Board notes that when a condition is specifically listed in the Schedule, as is rhinitis, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

In sum, the preponderance of the evidence is against a compensable evaluation for allergic rhinitis.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected allergic rhinitis, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a higher evaluation would be warranted.  Hart, supra.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable rating for service-connected allergic rhinitis is denied.


REMAND

For the reasons set forth below, the Board finds that the remaining issues on appeal must be remanded for additional development.

For VA purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012); 38 C.F.R. § 3.1(d) (2017).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C. § 101(2); 38 C.F.R. § 3.12 (2017).

As described in the Introduction, the Veteran served on active duty from June 1971 to February 2008.  In an Administrative Decision dated February 2010, VA determined that the Veteran's service for the period from June 1981 to January 1990 is determined to be honorable for VA purposes under the provisions of 38 C.F.R. § 3.13(c).  His discharge from his period of service from January 1990 to February 2008 was determined to be a statutory bar to benefits under the provisions of 38 C.F.R. § 3.13(c) by reason of a sentence of a general court martial with a dishonorable discharge.  In a December 2010 Administrative Decision, VA updated their previous decision and determined that, after his initial period of service, the Veteran re-enlisted for a period of four years.  The AOJ indicated that the Veteran was subsequently "convicted by General Court Martial in 2004 for felonies that [began] in October 1993, and was sentence[d] to confinement and dishonorable discharge.  Therefore, the Veteran's service for the period of August 1993 to February 2008 is determined to be a statutory bar to benefits."

Nevertheless, the Veteran contends that his character of discharge was subsequently corrected and he should be entitled to VA benefits based upon his period of active service from August 1993 to February 2008.  See the Veteran's notice of disagreement (NOD) dated July 2012.  To this end, the Board observes that an August 2013 letter from the Department of the Navy noted that the Veteran had submitted an Application for Correction of Military Record in October 2012, in which he requested a correction of his Certificate of Release or Discharge from Active Duty to reflect honorable service from June 1971 to September 2004.  The letter indicated, "[b]ased on the information currently contained in your record, it appears that administrative action has been taken to correct your official military personnel file."  It was further indicated that the Veteran should contact the National Personnel Records Center (NPRC) to obtain the corrected DD-214.

The Board has reviewed the evidence of record and notes that the Veteran's service personnel records have been associated with his claims file.  Although the record contains a DD-215 (corrected DD-214), it is not indicative of a correction to the character of the Veteran's service from June 1971 to September 2004.  Significantly, the August 2013 letter seemed to suggest that a corrected DD-214 was added to the claims file in response to the Veteran's October 2012 Application for Correction of Military Record.  Accordingly, the Board finds that further evidentiary development must be undertaken to obtain any outstanding service personnel records, including the corrected DD-214 referenced in the August 2013 letter from the Department of the Navy letter.

The Board notes that the Veteran's remaining claims of entitlement to service connection are intertwined with the matter of whether the character of the Veteran's discharge from his second period of active service is a bar to VA benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the service connection claims must also be remanded pending development as to the character of discharge claim.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to obtain any outstanding service personnel records including the corrected DD-214 referenced in the August 2013 letter from the Department of the Navy, as detailed above.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Thereafter, readjudicate the claims on appeal, to include issuing an updated Administrative Decision on the character of discharge concerning the Veteran's active duty service.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


